Citation Nr: 1433612	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10- 12 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to VA dependency and indemnity compensation (DIC).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran died in October 2008. He retired in April 1988, after more than 20 years of active, honorable service in the United States Army.  He had service in the Republic of Vietnam.  

The appellant is the Veteran's surviving spouse.  

This case was before the Board of Veterans' Appeals (Board) in August 2013 and remanded for further development to the VA Appeals Management Center (AMC) in Washington, D.C. Following the requested development, the AMC confirmed and continued the denial of entitlement to DIC.  Thereafter, the case was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  In 2008, the Veteran died due to a malignant neoplasm of the gall bladder. 

2.  A malignant neoplasm of the gall bladder was first manifested many years after the Veteran's retirement from the service, and the preponderance of the competent evidence of record is against a finding that it is in any way related to service.  

3.  At the time of the Veteran's death, service connection was in effect for coronary artery disease and diabetes mellitus, type 2, each evaluated as 10 percent disabling, effective July 20, 2008.   

4.  The preponderance of the competent evidence of record is against a finding of a nexus between the cause of the Veteran's death and any service-connected disorder.  


CONCLUSION OF LAW

The criteria for VA DIC have not been met.  38 U.S.C.A. §§ 5103, 5103A, 1310, 1318(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.22, 3.159, 3.312 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's Duty to Notify and Assist

After the claim was received, the RO advised the appellant by letter of the elements necessary to substantiate a claim of entitlement to DIC.  The claimant and her representative were advised of (1) a statement of the conditions, if any, for which the Veteran was service-connected at the time of death; (2) the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet App 342 (2007).  In addition, the RO advised the appellant and her representative of the elements of service connection and informed them of the VA's responsibilities for obtaining relevant records and other evidence in support of the claim.  In light of the foregoing, the duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).
Analysis

The appellant contends that the Veteran's fatal neoplasm of the gall bladder was due, in part, to his service-connected diabetes mellitus.  She also contends that it is the result of the Veteran's exposure to Agent Orange during his service in the Republic of Vietnam.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

DIC may be awarded to a Veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  DIC may also be awarded if, at the time of the Veteran's death, he was receiving, or was entitled to receive, compensation for a service-connected disability that was rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2008).  Service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Id  

Generally, in order to establish service connection for a fatal disorder, there must be competent evidence of the disorder; of a disease or injury in service; and a nexus between the in-service injury or disease and the fatal disorder.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain disabilities, such as malignant tumors, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from service.  38 U.S.C.A. § 1101, 1112 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may also be presumed for disabilities which the Secretary of VA determines to be the result of inservice exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116 (West 2002 and Supp. 2013); 38 C.F.R. § 3.309(e) (2013).  

A presumption of service connection for a particular disability based on exposure to Agent Orange does not attach, unless specifically so determined by the Secretary of the VA.  See, e.g., Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  However, the law does not preclude a veteran from establishing service connection with proof of direct causation.  See Brock v. Brown, 10 Vet. App. 155 (1997).  Instead, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

The Veteran's death certificate shows that he died in 2008, as a result of a malignant neoplasm of the gall bladder - there was no causal chain or contributory disorders listed.  The Veteran had a combined disability rating of 20 percent for coronary artery disease and diabetes.  Each of those disorders was evaluated as 10 percent disabling, effective July 20, 2008.  Because the Veteran did not have a total rating at the time of his death, the appellant does not meet the criteria for VA DIC under 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22.  

As to the claim for DIC based on service connection for the cause of the Veteran's death, his service treatment records, including the reports of his March 1968 service entrance examination and his January 1988 service retirement examination, are negative for any complaints or clinical findings of a gall bladder disorder of any kind.  A malignant neoplasm of the gall bladder was not manifested until 2008, approximately 20 years after his retirement from the service; and the preponderance of the probative evidence of record is against a finding of a nexus to the Veteran's service.  

In an August 2008 letter signed by "Practice Administrator" of the Veteran's treating medical care provider firm, it was indicated that the Veteran had a ruptured gallbladder cancer "and several other contributing factors" that required the constant care of the medical practice. Accompanying this letter was a discharge summary authored by the Veteran's treating physician, Timothy C. Childers, M.D. which listed 11 disorders that were diagnosed on the Veteran's discharge from a hospital in July 2008. These included (1) adenocarcinoma of the gallbladder; (2) enterocutaneous fistula; (3) a history of a duodenal fistula; (4) status post gastrojejunostomy; (5) polymicrobial bacteremia, resolved; (6) status post sepsis; (7) hyponetremia, improved; (8) a history of coronary artery disease; (9) a history of diabetes mellitus; (10) a history of hypertension, and; (11) malnutrition. 

In a February 2008 letter, Dr. Childers confirmed the cause of the Veteran's death. Dr. Childers also observed that the Veteran's diabetes contributed to his "overall clinical picture somehow," without further comment or explanation. Moreover, he did not report a nexus between fatal gall bladder disease and service or any service-connected disorder, including diabetes.  

The primary thrust of the appellant's contentions is that the Veteran's fatal esophageal carcinoma was the result of his exposure to Agent Orange in service and that service connection may, therefore, be established on that basis.

By virtue of his service in the Republic of Vietnam, the Veteran is presumed to have been exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  However, the fatal malignant neoplasm of the gallbladder is not presumed to be the result of such exposure. 38 U.S.C.A. § 1116 (West 2002 and Supp. 2013); 38 C.F.R. § 3.309(e) (2013).  But that does not end the inquiry.  As noted above, the law does not preclude a veteran from establishing service connection with proof of direct causation.  38 C.F.R. § 3.303(d); Brock.    

In September 2013, a VA examiner reviewed the Veteran's claims file, as well as the applicable medical literature.  The VA examiner found no objective, clinical evidence that the Veteran's coronary artery disease or diabetes contributed to his death.  The VA examiner also found no evidence in the literature of a nexus between the fatal gall bladder carcinoma and exposure to Agent Orange.  In sum, the appellant's lay assertions have been investigated by competent medical examination and found not supportable.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)).  

The Board has carefully considered the appellant's contention regarding the medical evidence authored by Dr. Childers and the medical practice firm, but finds that the preponderance of the informed evidence is against any linkage. Dr. Childers's observation that the Veteran's service-connected diabetes "contributed to his overall clinical picture 'somehow'" is wholly unexplained. 

The law provides in this regard that in order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312(b) . A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1) (Italics added) .

Further, the August 2008 forwarding letter of the practice administrator is similarly devoid of any competent information linking the Veteran's death with service or service-connected disorders. The practice administrator is not indicated as a medical professional - her report merely forwards records. Examination of those records bears no further information that suggests a linkage between a service-connected disorder and the Veteran's terminal disorder. 

Because the preponderance of the competent evidence of record is against a link between the Veteran's death and his military service or a disorder for which service connection has already been established, the appellant cannot meet the criteria for establishing entitlement to DIC based on the cause of the Veteran's death.  

The Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the appellant's claim. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 


ORDER

The appeal is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


